DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (JP 2018104543 A; see Machine translation for English citations).
	Regarding claims 1-7, 12-16 and 20, Yoshioka teaches resin compositions comprising a thermosetting resin and 15-65 mass% of a reinforcement filler which comprises the combination of a fiber filler and a non-spherical filler (abstract; pg 1). Yoshioka teaches the thermosetting resin is liquid thermosetting resin curable at room temperature (pg4). Yoshioka teaches the fiber reinforcing filler has a fiber length of 3 mm or more and a fiber diameter of less than 30 µm and is preferably carbon fiber (pg6; see also Table 1, 6mm carbon fiber) and teaches the non-spherical filler is non-fibrous, has an average particle diameter of 1 to 50 µm and is preferably a pulverized pitch coke powder (pg6-7; see also Table 1, 20 µm pitch coke powder). Yoshioka further teaches the fibrous filler and the non-spherical particle filler are present in a blending ratio of 1 to 10, preferably 5-20 parts fibrous filler and 20-100 parts non-spherical particle filler (pg 7-8; see also Table 1).
	Regarding claims 11 and 19, Yoshioka teaches the resin composition as set forth in claim 1 above and teaches the composition can be applied to a surface to provide crack propagation inhibition (abstract; pg1; pg10). As the claim requires no more than the resin composition itself to meet the limitations of an electromagnetic shielding material (claim 11) and a member (claim 19), Yoshioka meets the instant claim. 
	Further, it is noted that the recitation that the basic formulation containing said resin composition is to be used as an electromagnetic shielding material does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes claim 19 as it incorporates all of the limitations of claim 11, from which it depends (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
	Regarding claim 18, Yoshioka teaches the resin composition as set forth in claim 1 above and teaches liquid, room-temperature curing resins which are preferably thermosetting but are not limited to such as long as the surface adhesiveness and cured strength are satisfactory (pg4). Yoshioka teaches acrylics are suitable (pg4-5)(instant thermoplastic). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (JP 2018104543 A; see Machine translation for English citations).
Regarding claims 8 and 17, Yoshioka teaches the resin composition as set forth in claims 1 and 7 above, teaches carbon fiber is preferred (and exemplified) and further teaches that combinations/mixtures of fibrous fillers can be used selected from carbon fiber, glass fiber and aramid fiber (pg6). Yoshioka teaches the fibrous filler is present in a preferred total amount of 5 to 20 parts (pg8).
Yoshioka therefor renders obvious combinations of carbon fiber and glass fiber and teaches a total amount of fibrous filler which overlaps with the instantly claimed recited amounts of carbon fiber and of glass fiber. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the relative amounts of carbon fiber and glass fiber and would have been motivated to do so in order to obtain the desired tensile elastic modulus, tensile strength and crack growth suppression (pg3; pg8).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 9, Yoshioka renders obvious the resin composition as set forth in claim 8 above. As noted, Yoshioka teaches a total of 15-65 mass% of the reinforcement filler combination (see above). 
Regarding claim 10, Yoshioka renders obvious the resin composition as set forth in claim 9 above. Yoshioka further teaches liquid, room-temperature curing resins which are preferably thermosetting but are not limited to such as long as the surface adhesiveness and cured strength are satisfactory (pg4). Yoshioka teaches acrylics are suitable (pg4-5)(instant thermoplastic). 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767